COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 WC 4TH AND RIO GRANDE, LP.,                     §            No. 08-22-00073-CV

                      Appellant,                 §              Appeal from the

 v.                                              §             345th District Court

 LA ZONA RIO, LLC,                               §          of Travis County, Texas

                       Appellee.                 §         (TC# D-1-GN-20-007177)

                                                 §
                                           ORDER

       Before the Court is WC 4th and Rio Grande, LP’s Motion to Abate the appeal pending a
decision by the Houston 1st Court of Appeals in Great Value Storage, LLC v. Princeton Capital
Corp. No 01-21-00284-CV. Having been advised that the Houston First has itself abated that
appeal pending a remand to “effectuate a settlement and to wind down the receivership, as
necessary,” we deny without prejudice Appellant’s motion to abate this appeal. Also pending
before this Court is “Receiver’s Rule 42.1 Motion to Dismiss Appeal” and “Receiver’s Second
Motion to Dismiss Appeal”. The Court will carry both those motions with the case.

        Appellant’s Brief on the Merits is due 45 days from the date of this order. The time for
filing Appellee’s brief and any reply brief is governed by Tex.R.App.P. 38.6.

        The parties are encouraged to inform the Court by letter brief of any substantive change
in other pending litigation that might impact the disposition of this appeal.

       IT IS SO ORDERED this 3rd day of October, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.